DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on 27 May 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine the remaining claims.  This is not found persuasive because there is a serious burden. There are four different circuits in the application; not intended to be used together; each with a substantially different structure; each requiring a substantially different search. It is a serious burden to search all four. And while there may not be many different claims to each embodiment at present, without a restriction requirement applicant might add more or switch embodiments over the course of examination: for example, were the Examiner to find prior art disclosing one embodiment, applicant might simply switch the claim to another, requiring an entirely different search mid-prosecution.
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US 2021/0034178; note the PCT application designated the U.S. so its date may be relied upon)
Regarding claim 1:
Jiang discloses:
A capacitance detection circuit for detecting a capacitance of a sensor electrode (Fig. 10), comprising: 
a sense pin, connected to the sensor electrode (Fig. 10: Cx); 
a reference capacitor (Fig. 10: Cc); 
a first driving unit, configured to apply a high voltage or a low voltage to the sense pin (Fig. 10: switch K51; as can be seen it connects either to Vcc or Vss); 
a second driving unit, configured to apply the high voltage or the low voltage to a first terminal of the reference capacitor (Fig. 10: K52; as can be seen it likewise connects either to Vcc or Vss); 
a third driving unit, configured to apply the high voltage or the low voltage to a second terminal of the reference capacitor (Fig. 10: K62); 
a first switch, disposed between the sense pin and the first terminal of the reference capacitor (Fig. 10: K61); and 
a second switch, disposed between an input of a post-stage circuit block and the first terminal of the reference capacitor (Fig. 10: K3).
Regarding claim 2:
Jiang discloses:
the first driving unit applies the high voltage to the sense pin, the second driving unit applies the low voltage to the first terminal of the reference capacitor, and the third driving unit applies the high voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a first phase (paragraph 74; this is time t1 in Fig. 11: the first capacitor Cx is connected to Vcc; the reference capacitor Cc is connected to Vss one one end and to Vcc on the other); 
the first switch is closed, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a second phase (paragraph 74; this is after time t2 in Fig. 11: K62 is connected to terminal 2, which is the “closed” of the claim, and Cc is connected to Vss); and 
the second switch is closed, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a third phase (time t3 in Fig. 11; paragraph 75).
Regarding claim 11:
Jiang discloses:
wherein the capacitance detection circuit is integrated on one semiconductor integrated circuit (paragraph 108).
Regarding claim 12:
Jiang discloses:
a panel comprising a sensor electrode, wherein an electrostatic capacitance of the sensor electrode changes when a position proximal to the sensor electrode is touched by a user (paragraph 3: a capacitive touch screen); and the capacitance detection circuit of claim 1, connected to the sensor electrode (as discussed in the rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Fijiyoshi (US 2014/0035601).
Regarding claim 5:
Jiang discloses a capacitance detection circuit as discussed above.
Jiang doesn’t disclose:
“wherein the post-stage circuit block comprises a delta-sigma (ΔΣ) modulator.”
Fujiyoshi discloses:
wherein the post-stage circuit block comprises a delta-sigma (ΔΣ) modulator (paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Jiang the elements taught by Fujiyoshi.
The rationale is as follows:
Jiang and Fujiyoshi are directed to the same field of art.
Fujiyoshi discloses this is a kind of analog/digital converter used in this exact environment for this same purpose. One of ordinary skill in the art could have included it with predictable results.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Liu et al. (US 2015/0180493)
Regarding claim 6:
Jiang discloses a capacitance detection circuit as discussed above.
Jiang does not disclose:
“wherein the post-stage circuit block comprises an integrator, and an analog-to-digital converter (ADC) configured to convert an output of the integrator into a digital value.”
Liu discloses:
wherein the post-stage circuit block comprises an integrator, and an analog-to-digital converter (ADC) configured to convert an output of the integrator into a digital value (paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Jiang the elements taught by Liu.
The rationale is as follows:
Jiang and Liu are directed to the same field of art.
Liu discloses that these elements are used in this exact environment for this same purpose. One of ordinary skill in the art could have included them with predictable results.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Yang et al. (US 2012/0274340)
Regarding claim 7:
Jiang discloses a capacitance detection circuit.
Jiang discloses:
wherein the reference capacitor is a variable capacitor (not shown in the embodiment of Fig. 10, but shown in other embodiments: e.g., see Fig. 9).
Jiang does not disclose:
“the reference capacitor comprises: a plurality of capacitive elements; and a plurality of switches, disposed between a first side of the plurality of capacitive elements and the first terminal.”
Yang discloses:
the reference capacitor comprises: a plurality of capacitive elements; and a plurality of switches, disposed between a first side of the plurality of capacitive elements and the first terminal (e.g., Fig. 3: element 24 or 26).
It would have been obvious to one of ordinary skill at the time the application was filed to include in Jiang the elements taught by Yang.
The rationale is as follows:
Jiang (in some embodiments) shows a variable capacitor but doesn’t really discuss it or how it is implemented. Yang provides the necessary specifics. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 8:
Jiang in view of Yang discloses:
wherein the second driving unit is configured to be able to independently apply the high voltage and the low voltage to a second side of each of the plurality of capacitive elements (this is already true for the capacitor in Jiang Fig. 10 so it would follow in the combination).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Yang, and further in view of Lilak et al. (US 2020/0194435)
Regarding claim 9:
Jiang in view of Yang discloses a capacitance detection circuit as discussed above.
Jiang in view of Yang does not disclose:
“wherein the plurality of capacitive elements are Metal-Insulator-Metal (MIM) capacitor, the reference capacitor at least comprises a portion disposed at a region overlapping with an integrated region of a transistor element.”
Lilak discloses:
a Metal-Insulator-Metal (MIM) capacitor, the reference capacitor at least comprises a portion disposed at a region overlapping with an integrated region of a transistor element (paragraph 12)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Jiang in view of Yang wherein the plurality of capacitive elements are Metal-Insulator-Metal (MIM) capacitor, the reference capacitor at least comprises a portion disposed at a region overlapping with an integrated region of a transistor element, as suggested by Lilak.
The rationale is as follows:
Jiang and Yang and Lilak are directed to related fields of art.
Lilak discloses a kind of capacitor and that overlapping it with a transistor increases density. This is a known improvement that one of ordinary skill in the art could have included with predictable results.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3:
The closest prior art of record, Jiang, discloses some but not every element of this claim as follows:
Jiang discloses: 
the first driving unit applies the low voltage to the sense pin, the second driving unit applies the high voltage to the first terminal of the reference capacitor, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a fourth phase (this is t4 in Fig. 11).
However, Jiang does not disclose: 
the first switch is closed, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a fifth phase (the time before t6 in Fig. 11 is very close to this, but the high voltage is applied to the second terminal of the reference capacitor instead of the low voltage); and 
the second switch is closed, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a sixth phase (again, this is close to time t6, but the high voltage is applied instead of the low).
Regarding claim 4:
It contains similar language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694